Exhibit 10.61

AIRCRAFT TIME SHARING AGREEMENT

This Agreement is made and entered into as of             by and between GSTP
LLC, a Delaware limited liability company (“GSTP”) and wholly owned subsidiary
of The Goldman Sachs Group, Inc, a Delaware corporation (together with its
subsidiaries and affiliates, including GSTP, “Goldman Sachs”), and
                    (“Lessee”).

WITNESSETH:

WHEREAS, GSTP entered into a Trust Agreement, dated             , as
supplemented, with                     , not in its individual capacity but
solely as Owner Trustee (the “Trustee”). GSTP entered into agreements with
            (the “Operative Agreements”) and thereafter assigned such Operative
Agreements to the Trust, which enables GSTP to conduct operations under Federal
Aviation Regulations (“FAR”) Part 91 Subpart K in accordance with the Operative
Agreements; and

WHEREAS, under the Operative Agreements, GSTP is the operator of, and the
Trustee is the registered owner of undivided interests in, aircraft bearing the
Manufacturer’s Serial Number(s) and the United States Federal Aviation
Administration (“FAA”) Registration Number(s) listed on Schedule A hereto, as
amended from time to time (collectively, the “Aircraft”); and

WHEREAS, from time to time, in connection with use of the Aircraft for Goldman
Sachs’ business purposes, Lessee may desire to use the Aircraft for personal
usage incidental to business travel; and

WHEREAS, the parties intend for Lessee to reimburse Goldman Sachs for certain
costs associated with such personal usage incidental to business travel on a
non-exclusive time sharing basis in accordance with FAR § 91.501;

NOW THEREFORE, in consideration of the mutual covenants herein set forth, the
parties agree as follows:

1. Provision of Aircraft and Crew. Subject to Aircraft availability, Goldman
Sachs agrees to allow Lessee’s personal usage of the Aircraft incidental to
business travel on a time sharing basis in accordance with the provisions of FAR
§§ 91.501(b)(6), (b)(10), (c)(1) and (d). Goldman Sachs shall provide, at its
sole expense, fully qualified flight crew for all flight operations under this
Agreement. If Goldman Sachs is no longer the operator of any of the Aircraft,
Schedule A shall be deemed amended to delete any reference to such Aircraft and
this Agreement shall be terminated as to such Aircraft but shall remain in full
force and effect with respect to each of the other Aircraft, if any. No such
termination shall affect any of the rights and obligations of the parties
accrued or incurred prior to such termination. If Goldman Sachs becomes the
operator of any aircraft not listed on Schedule A hereto, Schedule A shall be
deemed amended to include such Aircraft, and this Agreement shall remain in full
force and effect with respect to such Aircraft and each of the other Aircraft,
if any.

2. Term. The term of this Agreement (the “Term”) shall commence on the date
hereof and shall continue until terminated by either party on written notice to
the other party. This Agreement shall terminate immediately in the event that
Lessee is no longer an employee or director of Goldman Sachs. Notwithstanding
the foregoing, any provisions directly or indirectly related to Lessee’s payment
obligations for flights completed prior to the date of termination shall survive
the termination of this Agreement.

 

1



--------------------------------------------------------------------------------

3. Reimbursement of Expenses. For each flight conducted under this Agreement
involving personal usage incidental to business travel, Lessee shall pay Goldman
Sachs an amount determined by Goldman Sachs for the expenses attributable to
such personal usage incidental to business travel in an amount not to exceed
that permitted by FAR §91.501(d). The invoice to Lessee shall not exceed the
aggregate cost of:

 

  (a) Fuel, oil, lubricants, and other additives;

 

  (b) Travel expenses of the crew, including food, lodging, and ground
transportation;

 

  (c) Hangar and tie-down costs away from the Aircraft’s base of operation;

 

  (d) Insurance obtained for the specific flight;

 

  (e) Landing fees, airport taxes, and similar assessments;

 

  (f) Customs, foreign permit, and similar fees directly related to the flight;

 

  (g) In-flight food and beverages;

 

  (h) Passenger ground transportation;

 

  (i) Flight planning and weather contract services; and

 

  (j) An additional charge equal to one hundred percent (100%) of the expenses
listed in subsection (a) above.

4. Invoicing and Payment. All payments to be made to Goldman Sachs by Lessee
hereunder shall be paid in the manner set forth in this Section 4. Goldman Sachs
will pay, or cause to be paid, all expenses related to the operation of the
Aircraft hereunder in the ordinary course. As soon as practicable after the
relevant flight, Goldman Sachs shall provide or cause to be provided to Lessee
an invoice detailing all amounts payable by Lessee pursuant to Section 3 of this
Agreement. Lessee shall pay all amounts due under the invoice not later than 60
days after receipt thereof unless otherwise specified in such invoice.

5. Flight Requests. Lessee will provide the designated representatives of
Goldman Sachs with flight requests for Lessee’s personal usage incidental to
business travel pursuant to this Agreement as far in advance of the relevant
flight as possible and in accordance with all policies established by Goldman
Sachs. Flight requests shall be in a form, whether oral or written, mutually
convenient to the parties. Goldman Sachs shall have sole and exclusive authority
over the scheduling of the Aircraft. Goldman Sachs shall not be liable to Lessee
or any other person for loss, injury, or damage occasioned by the delay or
failure to furnish the Aircraft and crew pursuant to this Agreement for any
reason.

 

2



--------------------------------------------------------------------------------

Any flights or personal usage incidental to business travel scheduled under this
Agreement are subject to cancellation by either party without incurring
liability to the other party. In the event of a cancellation, the canceling
party shall provide the maximum notice reasonably practicable.

6. Operational Authority and Control. Goldman Sachs shall be responsible for the
physical and technical operation of the Aircraft and the safe performance of all
flights under this Agreement, and shall retain full authority and control,
including exclusive operational control and exclusive possession, command and
control of the Aircraft for all flights under this Agreement. Goldman Sachs
shall furnish at its expense a fully qualified flight crew with appropriate
credentials to conduct each flight undertaken under this Agreement. In
accordance with applicable FARs, the qualified flight crew provided by Goldman
Sachs will exercise all required and/or appropriate duties and responsibilities
in regard to the safety of each flight conducted hereunder. The pilot-in-command
shall have absolute discretion in all matters concerning the preparation of the
Aircraft for flight and the flight itself, the load carried and its
distribution, the decision whether or not a flight shall be undertaken or
personal usage incidental to business travel shall be permitted, the route to be
flown, the place where landings shall be made, and all other matters relating to
operation of the Aircraft. Lessee specifically agrees that the flight crew shall
have final and complete authority to delay or cancel any flight or any personal
usage incidental to business travel for any reason or condition that in the sole
judgment of the pilot-in-command could compromise the safety of the flight, and
to take any other action that in the sole judgment of the pilot-in-command is
necessitated by considerations of safety. No such action of the pilot-in-command
shall create or support any liability to Lessee or any other person for loss,
injury, damage or delay. Goldman Sachs’s operation of the Aircraft hereunder
shall be strictly within the guidelines and policies established by Goldman
Sachs and FAR Part 91.

7. Aircraft Maintenance. Goldman Sachs shall, at its own expense, cause the
Aircraft to be inspected, maintained, serviced, repaired, overhauled, and tested
in accordance with FAR Part 91 so that the Aircraft will remain in good
operating condition and in a condition consistent with its airworthiness
certification and shall take such requirements into account in scheduling the
Aircraft hereunder. Performance of maintenance, preventive maintenance or
inspection shall not be delayed or postponed for the purpose of scheduling the
Aircraft unless such maintenance or inspection can safely be conducted at a
later time in compliance with applicable laws, regulations and requirements, and
such delay or postponement is consistent with the sound discretion of the
pilot-in-command. In the event that any non-standard maintenance is required
during the term and will interfere with Lessee’s requested or scheduled personal
usage incidental to business travel, Goldman Sachs, or Goldman Sachs’s
pilot-in-command, shall notify Lessee of the maintenance required, the effect on
the ability to comply with Lessee’s requested or scheduled personal usage
incidental to business travel and the manner in which the parties will proceed
with the performance of such maintenance and conduct of such flight(s). In no
event shall Goldman Sachs be liable to Lessee or any other person for loss,
injury or damage occasioned by the delay or failure to furnish the Aircraft
under this Agreement, whether or not maintenance-related.

8. Insurance. Goldman Sachs, at its expense, will maintain or cause to be
maintained in full force and effect throughout the Term of this Agreement
(i) comprehensive aircraft and liability insurance against bodily injury and
property damage claims, including, without limitation, contractual liability, in
respect of the Aircraft in such amount as is customarily maintained by prudent
operators of similar aircraft; and (ii) hull insurance for the full replacement
cost of the Aircraft.

 

3



--------------------------------------------------------------------------------

Goldman Sachs shall use reasonable commercial efforts to provide such additional
insurance for specific flights under this Agreement as Lessee may request in
writing. Lessee acknowledges that any trips scheduled to the European Union may
require Goldman Sachs to purchase additional insurance to comply with applicable
regulations.

9. Use of Aircraft. Lessee warrants that:

(i) Lessee will use the Aircraft under this Agreement for and only for his or
her own account, including the carriage of guests, and will not use the Aircraft
for the purpose of providing transportation of passengers or cargo for
compensation or hire or for common carriage;

(ii) Lessee will not permit any lien, security interest or other charge or
encumbrance to attach against the Aircraft as a result of his or her actions or
inactions, and shall not attempt to convey, mortgage, assign, lease or in any
way alienate the Aircraft or Goldman Sachs’s rights hereunder or create any kind
of lien or security interest involving the Aircraft or do anything or take any
action that might mature into such a lien; and

(iii) During the Term of this Agreement, Lessee will abide by and conform to all
such laws, governmental and airport orders, rules, and regulations as shall from
time to time be in effect relating in any way to the operation or use of the
Aircraft by a lessee under a time sharing arrangement and all applicable
policies of Goldman Sachs.

10. Limitation of Liability. NEITHER GOLDMAN SACHS (NOR ITS AFFILIATES) MAKES,
HAS MADE OR SHALL BE DEEMED TO MAKE OR HAVE MADE ANY WARRANTY OR REPRESENTATION,
EITHER EXPRESS OR IMPLIED, WRITTEN OR ORAL, WITH RESPECT TO ANY AIRCRAFT TO BE
USED HEREUNDER OR ANY ENGINE OR COMPONENT THEREOF INCLUDING, WITHOUT LIMITATION,
ANY WARRANTY AS TO DESIGN, COMPLIANCE WITH SPECIFICATIONS, QUALITY OF MATERIALS
OR WORKMANSHIP, MERCHANTABILITY, FITNESS FOR ANY PURPOSE, USE OR OPERATION,
AIRWORTHINESS, SAFETY, PATENT, TRADEMARK OR COPYRIGHT INFRINGEMENT OR TITLE.

IN NO EVENT SHALL GOLDMAN SACHS OR ITS AFFILIATES BE LIABLE FOR OR HAVE ANY DUTY
OF INDEMNIFICATION, CONTRIBUTION OR REIMBURSEMENT TO LESSEE, LESSEE’S EMPLOYEES,
AGENTS OR GUESTS FOR ANY LOSS, CLAIM, DAMAGE OR EXPENSE OF ANY KIND UNLESS SUCH
LOSS, CLAIM, DAMAGE OR EXPENSE IS DETERMINED BY A COURT OF COMPETENT
JURISDICTION IN A NON-APPEALABLE JUDGMENT TO BE SOLELY DUE TO GOLDMAN SACHS’ BAD
FAITH OR WILLFUL MISCONDUCT. The provisions of this Section 10 shall survive the
termination or expiration of this Agreement.

11. Notices and Communications. All notices and other communications under this
Agreement shall be in writing (except as permitted in Section 5) and shall be
given (and shall be deemed to have been duly given upon receipt or refusal to
accept receipt) by personal delivery, by facsimile (with a simultaneous
confirmation copy sent by first class mail properly addressed and postage
prepaid), by email, or by a reputable overnight courier service, addressed as
follows:

 

4



--------------------------------------------------------------------------------

If to Goldman

Sachs:

  

The Goldman Sachs Group, Inc.

200 West Street

New York, New York 10282

Fax:

Email:

If to Lessee:

  

 

  

c/o The Goldman Sachs Group, Inc.

200 West Street

New York, New York 10282

Fax:

Email:

or to such other person or address as either party may from time to time
designate in writing to the other party. Notices shall be effective upon
receipt.

12. Entire Agreement. This Agreement constitutes the entire understanding
between the parties with respect to its subject matter, and there are no
representations, warranties, rights, obligations, liabilities, conditions,
covenants, or agreements relating to such subject matter that are not expressly
set forth herein. There are no third-party beneficiaries of this Agreement.

13. Further Acts. Goldman Sachs and Lessee shall from time to time perform such
other and further acts and execute such other and further instruments as may be
required by law or may be reasonably necessary (i) to carry out the intent and
purpose of this Agreement, and (ii) to establish, maintain and protect the
respective rights and remedies of the other party.

14. Successors and Assigns. Lessee shall not have the right to assign, transfer
or pledge this Agreement and any such attempted assignment, transfer or pledge
shall be null and void. This Agreement shall be binding on the parties hereto
and their respective heirs, executors, administrators, successors and assigns,
and shall inure to the benefit of the parties hereto, and, except as otherwise
provided herein, their respective heirs, executors, administrators, other legal
representatives, successors and permitted assigns.

15. Taxes. Lessee shall be responsible for paying, and Goldman Sachs shall be
responsible for collecting from Lessee and paying over to the appropriate
authorities, all applicable Federal excise taxes imposed under Internal Revenue
Code §4261 and all sales, use and other excise taxes imposed by any authority in
connection with the use of the Aircraft by Lessee hereunder.

16. Governing Law and Consent to Jurisdiction. This Agreement shall be governed
by the laws of the State of New York without regard to its choice of law
principles. The parties hereby consent and agree to submit to the exclusive
jurisdiction and venue of any state or federal court in New York, New York in
any proceedings hereunder, and each hereby waives any objection to any such
proceedings based on improper venue or forum non-conveniens or similar
principles. The parties hereto hereby further consent and agree to the exercise
of such personal jurisdiction over them by such courts with respect to any such
proceedings, waive any objection to the assertion or exercise of such
jurisdiction and consent to process being served in any such proceedings in the
manner provided for the giving of notices hereunder.

 

5



--------------------------------------------------------------------------------

17. Severability. If any provision of this Agreement is held to be illegal,
invalid or unenforceable, the legality, validity and enforceability of the
remaining provisions shall not be affected or impaired.

18. Amendment or Modification. This Agreement may be amended, modified or
terminated only in writing duly executed by the parties hereto.

19. Counterparts. This Agreement may be executed in any number of counterparts,
each of which shall be deemed an original, and all of which shall constitute one
and the same Agreement, binding on all the parties notwithstanding that all the
parties are not signatories to the same counterpart. Each party may transmit its
signature by facsimile, and any faxed counterpart of this Agreement shall have
the same force and effect as a manually-executed original.

20. Truth-in-Leasing Compliance. Goldman Sachs, on behalf of Lessee, shall
(i) deliver a copy of this Agreement to the Aircraft Registration Branch,
Technical Section, of the FAA in Oklahoma City within 24 hours of its execution;
(ii) notify the appropriate Flight Standards District Office at least 48 hours
prior to the first flight under this Agreement of the registration number of the
Aircraft, and the location of the airport of departure and departure time for
such flight; and (iii) carry a copy of this Agreement onboard the Aircraft at
all times when the Aircraft is being operated under this Agreement.

21. TRUTH IN LEASING STATEMENT PURSUANT TO SECTION 91.23 OF THE FEDERAL AVIATION
REGULATIONS:

(a) GOLDMAN SACHS CERTIFIES THAT EACH OF THE AIRCRAFT HAS BEEN INSPECTED AND
MAINTAINED DURING THE 12-MONTH PERIOD PRECEDING THE DATE OF THIS AGREEMENT (OR
SUCH SHORTER PERIOD AS GOLDMAN SACHS SHALL HAVE POSSESSED THE AIRCRAFT) IN
ACCORDANCE WITH THE PROVISIONS OF PART 91 OF THE FEDERAL AVIATION REGULATIONS.
EACH OF THE AIRCRAFT WILL BE MAINTAINED AND INSPECTED IN COMPLIANCE WITH THE
MAINTENANCE AND INSPECTION REQUIREMENTS FOR ALL OPERATIONS TO BE CONDUCTED UNDER
THIS AGREEMENT.

(B) GOLDMAN SACHS AGREES, CERTIFIES AND ACKNOWLEDGES, AS EVIDENCED BY ITS
SIGNATURE BELOW, THAT WHENEVER ANY OF THE AIRCRAFT IS OPERATED UNDER THIS
AGREEMENT, GOLDMAN SACHS SHALL BE KNOWN AS, CONSIDERED, AND SHALL IN FACT BE THE
OPERATOR OF THE AIRCRAFT, AND THAT GOLDMAN SACHS UNDERSTANDS ITS
RESPONSIBILITIES FOR COMPLIANCE WITH APPLICABLE FEDERAL AVIATION REGULATIONS.

(C) THE PARTIES UNDERSTAND THAT AN EXPLANATION OF FACTORS AND PERTINENT FEDERAL
AVIATION REGULATIONS BEARING ON OPERATIONAL CONTROL CAN BE OBTAINED FROM THE
NEAREST FAA FLIGHT STANDARDS DISTRICT OFFICE.

 

6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed on the day and year first above written. The persons signing below
warrant their authority to sign.

 

GSTP LLC

   LESSEE:                                    

By:

 

The Goldman Sachs Group, Inc., as

Managing Member

       

By:

 

 

  

 

       Name:           Title:      

A legible copy of this Agreement shall be kept in the Aircraft for all
operations conducted hereunder.

 

7



--------------------------------------------------------------------------------

SCHEDULE A

 

Year/Make/Model

  

Manufacturer’s Serial Number

  

FAA Registration Number

     

 

8